                          Case 19-12502-LSS             Doc 15      Filed 11/21/19         Page 1 of 12



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

         BUMBLE BEE PARENT, INC., et al.,1                            Case No. 19-12502 (___)

                                            Debtors.                  (Joint Administration Requested)



                     DECLARATION OF ERIC WINTHROP IN SUPPORT OF DEBTORS’
                MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING
                 DEBTORS TO (A) OBTAIN POSTPETITION SECURED FINANCING AND (B)
                UTILIZE CASH COLLATERAL; (II) GRANTING LIENS AND SUPERPRIORITY
                    ADMINISTRATIVE EXPENSE CLAIMS; (III) GRANTING ADEQUATE
                  PROTECTION; (IV) MODIFYING AUTOMATIC STAY; (V) SCHEDULING
                        FINAL HEARING; AND (VI) GRANTING RELATED RELIEF

                   Pursuant to 28 U.S.C. § 1746, I, Eric Winthrop, hereby declare as follows under penalty

         of perjury that the following is true and correct to the best of my knowledge, information, and

         belief:

                   1.     I am a Managing Director in the Financial Restructuring Group and Co-Head of

         the Liability Management Practice of Houlihan Lokey Capital, Inc. (“Houlihan”), a financial

         advisory firm that maintains an office at 10250 Constellation Blvd., Los Angeles, California

         90067. In the near term, the debtors and debtors in possession (collectively, the “Debtors”)

         expect to file an application seeking the authority to retain Houlihan as their financial advisor

         and investment banker in these chapter 11 cases.

                   2.     Except as otherwise indicated, all facts set forth in this declaration (this

         “Declaration”) are based upon my personal knowledge of the Debtors’ operations and finances,

         information learned from my review of relevant documents, and information supplied by

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
         Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned
         Debtors is 280 Tenth Avenue, San Diego, CA 92101.
01:25618698.1
                            Case 19-12502-LSS             Doc 15        Filed 11/21/19       Page 2 of 12



         members of the Debtors’ management and the Debtors’ other advisors. If called upon to testify, I

         could and would testify competently to the facts set forth herein on that basis.

                   3.       I am authorized to submit this Declaration, on the Debtors’ behalf, in support of

         the Debtors’ Motion for Interim and Final Orders (I) Authorizing Debtors to (A) Obtain

         Postpetition Secured Financing and (B) Utilize Cash Collateral; (II) Granting Liens and

         Superpriority        Administrative      Expense       Claims;     (III)    Granting      Adequate      Protection;

         (IV) Modifying Automatic Stay; (V) Scheduling Final Hearing; and (VI) Granting Related Relief

         (the “DIP Motion”).2

                                                            Qualifications

                   4.       Houlihan is an internationally recognized investment banking and financial

         advisory firm with twenty-two offices worldwide and approximately 1,200 employees. Houlihan

         provides corporate finance, financial advisory, and financial restructuring services. In 2018,

         Houlihan was ranked as the No. 1 M&A advisor for U.S. transactions, according to Thomson

         Reuters. The firm is one of the leading providers of M&A fairness opinions and has the largest

         worldwide financial restructuring practice of any investment bank. Houlihan annually serves

         more than 1,000 clients ranging from closely held companies to Global Fortune 500

         corporations.

                   5.       Houlihan’s Financial Restructuring Group, which has approximately 190

         professionals, is one of the leading advisors and investment bankers to debtors, secured and

         unsecured creditors, acquirors, and other parties-in-interest involved in financially troubled

         companies based in a variety of industries and requiring complex financial restructurings, both in

         and outside of bankruptcy. Houlihan has been and is involved in a number of large restructuring


         2
             Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the DIP Motion.
01:25618698.1
                                                                    2
                       Case 19-12502-LSS       Doc 15       Filed 11/21/19   Page 3 of 12



         cases in the United States, including representing debtors in: In re Promise Healthcare Group,

         LLC, Case No. 18-12491 (CSS) (Bankr. D. Del. November 5, 2018); In re Heritage Home Grp.

         LLC, Case No. 18-11736 (KG) (Bankr. D. Del. July 29, 2018); In re Walter Inv. Mgmt. Corp.,

         Case No. 17-13446 (JLG) (Bankr. S.D.N.Y. Nov. 30, 2017); In re Angelica Corp., Case No. 17-

         10870 (JLG) (Bankr. S.D.N.Y. May 9, 2017); In re Gawker Media LLC, Case No. 16-11700

         (SMB) (Bankr. S.D.N.Y. June 10, 2016); In re Relativity Fashion, LLC, Case No. 15-11989

         (MEW) (Bankr. S.D.N.Y. Feb. 1, 2016); In re Phoenix Brands, LLC, Case No. 16-11242 (BLS)

         (Bankr. D. Del. Jul. 5, 2016); In re Trump Entertainment Resorts, Inc., Case No. 14-12103 (KG)

         (Bankr. D. Del. Sept. 9, 2014); In re Tactical Intermediate Holdings, Inc., Case No.14-11659

         (KG) (Bankr. D. Del. July 8, 2014); In re Northhampton Generating Co., LP, Case No. 11-

         33095 (JCW) (Bankr. W.D.N.C. Dec. 5, 2011); In re AES Thames, L.L.C., No. 11-10334 (KJC)

         (Bankr. D. Del. Feb. 1, 2011); In re MSR Resort Golf Course LLC, Case No. 11-10372 (SHL)

         (Bankr. S.D.N.Y. Feb. 1, 2011); In re Truvo USA LLC, No. 10-13513 (AJG) (Bankr. S.D.N.Y

         July 1, 2010); In re Mark IV Indus., Inc., Case No. 09-12705 (SMB) (Bankr. S.D.N.Y. Apr. 30,

         2009); In re Premier Inter. Holdings, Inc., Case No. 09-12019 (CSS) (Bankr. D. Del. Jun. 13,

         2009); In re Aventine Renewable Energy Holdings, Inc., Case No. 09-11214 (KG) (Bankr. D.

         Del. Apr. 7, 2009); In re Foamex Inter. Inc., Case No. 09-10560 (KJC) (Bankr. D. Del. Feb. 18,

         2009); and In re Buffets Holdings, Inc., Case No. 08-10141 (MFW) (Bankr. D. Del. Jan. 22,

         2008).

                  6.   I have been employed by Houlihan for twenty-one years. During the course of

         my career, I have advised both debtors and creditors in financial restructurings and distressed

         mergers and acquisitions, raised capital for troubled businesses, and represented debtors and

         creditor constituencies in bankruptcy proceedings. I have also advised companies and creditor


01:25618698.1
                                                        3
                       Case 19-12502-LSS          Doc 15       Filed 11/21/19    Page 4 of 12



         groups in connection with a variety of financing-related issues, including assisting chapter 11

         debtors in obtaining and negotiating the terms of debtor-in-possession loans. My restructuring

         experience    includes   the   following:     Windstream    Holdings,    Gibson   Brands,   Nextel

         Communications, Cengage Learning, GateHouse Media, Dex One (f.k.a. RH Donnelley),

         Freedom Communications, American Restaurant Group, Silicon Graphics, Bi-Lo, Charter

         Communications, Scotia Pacific Company, Northwest Airlines, Atlas Air Worldwide, Pacific

         Lumber Company, Malden Mills Industries, Atlas Air Worldwide, DDi Corp., SpectraSite

         Communications, Guitar Center, Affinion Group, Intelstat, Getty Images, Travelport Worldwide,

         Education Media and Publishing Group International (a.k.a. Houghton Mifflin Harcourt), and

         Huntsman International, among others.

                7.      Prior to my time at Houlihan, I was a member of the corporate finance,

         restructuring, and disputes group of PricewaterhouseCoopers.            During my time there, I

         specialized in operational consulting for financially distressed companies as well as in valuations

         and litigation consulting-related projects.

                8.      I have authored or co-authored materials and/or spoken on a number of topics,

         including: “Trends and Opportunities in U.S. Restructurings”; “Financial Restructuring Issues

         Impacting Trade Creditors”; “Buying & Selling the Troubled Company”; and “Investing in

         Distressed Securities: An Overview of an Expanding Asset Class”. I hold a B.A. in Business

         Economics, with honors, from the University of California, Santa Barbara and am a member of

         the Turnaround Management Association and the American Bankruptcy Institute.

                                  The Debtors’ Need for Postpetition Financing

                9.      Based on my familiarity with the Debtors’ operations and their forecasted cash

         flow, I understand that the Debtors’ proposed debtor-in-possession financing, including the Term

         Loan DIP Facility and the ABL DIP Facility (together, the “DIP Facilities”), and access to
01:25618698.1
                                                           4
                         Case 19-12502-LSS        Doc 15       Filed 11/21/19    Page 5 of 12



         liquidity thereunder will be critical towards preserving and maximizing the asset value of the

         Debtors’ estates. In particular, the Debtors require immediate access to the DIP Facilities to

         preserve their assets and maintain operations during the Sale Process to maximize value for their

         stakeholders.

                10.      I believe that without immediate access to the DIP Facilities, the Debtors will

         suffer immediate and irreparable harm and significant impairment to their business operations

         and as a result, will find it challenging to preserve the value inherent in the Sale Process

         contemplated by the Debtors and their affiliates at this time. Further, I believe that the Debtors

         will benefit from the message the funding will provide to their key stakeholders that operations

         are continuing, and will continue, to be adequately funded throughout these Chapter 11 Cases.

         The ability of the Debtors to maintain business relationships with their customers, vendors,

         suppliers, and service providers requires the availability of working capital from the DIP

         Facilities, the absence of which would immediately and irreparably harm the Debtors, their

         estates, and parties-in-interest. I therefore believe that approval of the DIP Facilities as described

         herein and in the DIP Motion is in the best interests of the Debtors’ estates. I also believe that

         these DIP Facilities will provide the Debtors with the financing necessary to preserve the value

         of the Debtors’ estates during the pendency of these Chapter 11 Cases and to successfully pursue

         a Sale Process that will maximize value for the benefit of the Debtors’ estates and their creditors.

                                     Efforts to Obtain Postpetition Financing

                11.      Since April 2019, Houlihan has worked closely with the Debtors, the Debtors’

         restructuring advisor, AlixPartners, LLP, the Debtors’ restructuring co-counsel, Paul, Weiss,

         Rifkind, Wharton & Garrison LLP and Young Conaway Stargatt & Taylor, LLP, and other

         advisors to evaluate strategic alternatives for the Debtors, including the potential filing of chapter


01:25618698.1
                                                           5
                       Case 19-12502-LSS          Doc 15       Filed 11/21/19   Page 6 of 12



         11 cases. Ultimately, the Debtors and their advisors concluded that the most viable and value-

         maximizing alternative for the Debtors and their estates would be through a sale of substantially

         all of the Debtors’ assets in connection with a chapter 11 filing.

                12.     I believe that the marketing process used to obtain postpetition financing facilities

         necessary to fund these chapter 11 cases was appropriate in light of the Debtors’ condition,

         timing concerns, and existing capital structure. In accordance with the terms of that certain

         Restructuring Support Agreement, dated July 10, 2019 (as amended, the “RSA”), the Debtors’

         existing secured lenders, including the Prepetition Term Loan Lenders and the Prepetition ABL

         Lenders, agreed to provide the Debtors with the debtor-in-possession financing needed to permit

         the Debtors to implement the restructuring required under the RSA. Due to the necessity of a

         bankruptcy filing, the nature of the Debtors’ prepetition capital structure, and the agreements set

         forth in the RSA, the Debtors and their advisors believed that the Debtors’ existing secured

         lenders would be more likely than outside investors to provide financing that would enable the

         Debtors to pursue a value-maximizing sale and restructuring process unless such financing

         refinanced a portion of the Prepetition Secured Debt.

                13.     Notwithstanding that belief, Houlihan also engaged in preliminary discussions

         with certain alternative financing sources and/or asset purchasers regarding potential alternative

         DIP financing on better terms than those available from the Prepetition Secured Lenders. In all,

         Houlihan contacted eleven (11) potential DIP providers to develop viable alternatives to the

         existing secured lenders. Those efforts resulted in the Debtors receiving just one DIP proposal

         from a third-party. That party was unwilling to provide financing on a junior basis, and the

         Debtors’ existing lenders were unwilling to consent to the priming of their liens by a new, third-

         party lender. Upon learning of the timing of the Debtors’ restructuring process and the


01:25618698.1
                                                           6
                       Case 19-12502-LSS          Doc 15       Filed 11/21/19    Page 7 of 12



         unwillingness of certain existing secured creditors to be primed by third parties and potential

         economic terms, the potential lender declined to further pursue the possibility of providing DIP

         financing. Houlihan also determined that third-party financing was not likely to be a feasible

         alternative given confirmation from the Prepetition Secured Lenders that they would not consent

         to the priming of their prepetition liens and claims.

                14.     Houlihan then conducted a targeted marketing process seeking proposals to

         replace the Debtors’ Prepetition ABL Facility. We contacted eight (8) additional institutions and

         received just two (2) proposals as a result of those efforts. After reviewing the proposals, which

         were subject to certain closing conditions and due diligence requirements, it was determined that

         pursing an alternative to the Debtors’ Prepetition ABL Facility would likely delay the Sale

         Process, which could have jeopardized negotiations with the Stalking Horse Bidder and therefore

         the Debtors’ ability to maximize value for stakeholders.

                15.     As a result, Houlihan, together with the Debtors and their other advisors, focused

         its efforts on obtaining financing from the Prepetition Secured Lenders on the best possible terms

         and engaged in extensive discussions and multiple rounds of good faith and arm’s length

         negotiations to achieve that objective. Those negotiations ultimately resulted in the proposed

         DIP Facilities, which are comprised of (a) a $80 million Term Loan DIP Facility secured by

         (i) consensual, first priority priming liens on the Term Loan Priority Collateral (subject only to

         certain permitted liens) and (ii) junior priority liens on the ABL Priority Collateral, junior only to

         the existing liens securing the ABL DIP Facility and the Prepetition ABL Facility, (b) an ABL

         DIP Facility of up to $200 million with up to (i) $160 million available to the U.S. ABL

         Borrower, subject to a borrowing base limitation based on the U.S. ABL Borrower’s eligible

         accounts receivable, reserves, and inventory and (ii) $40 million available to the Canadian ABL


01:25618698.1
                                                           7
                         Case 19-12502-LSS        Doc 15       Filed 11/21/19   Page 8 of 12



         Borrower, subject to a borrowing base limitation on the Canadian ABL Borrower’s eligible

         accounts receivable, reserves and inventory and in each case secured by (i) first priority priming

         liens on the ABL Priority Collateral and (ii) junior priority liens on the Term Loan Priority

         Collateral, junior only to the liens securing the Term Loan DIP Facility and the Prepetition Term

         Loan Facility, as well as additional liens described herein, (c) borrowings and disbursements to

         be made pursuant to the terms of an agreed budget, and (d) a scheduled maturity date for both

         DIP Facilities of the earlier of the closing of the Sale and six months, with additional, customary

         termination events.

                                            The Need for Interim Relief

                16.      The Debtors seek immediate approval of the DIP Facilities on an interim basis

         solely to the extent set forth in the Interim Order. Obtaining interim approval on the first day of

         these bankruptcy cases is necessary to allow the Debtors to communicate to its employees,

         vendors, regulators and customers, as well as potential bidders for the Debtors’ assets, that the

         Debtors are entering chapter 11 on strong financial footing and will continue operating without

         interruption.

                17.      Additionally, interim relief is critical to prevent any value destruction that could

         diminish the likelihood of receiving bids in connection with the Sale Process. By obtaining

         authority to access the DIP Facilities at the outset of these cases, the Debtors will be able to

         maintain the value of their businesses during the course of the Sale Process and fund these

         bankruptcy cases through the consummation of the sale.

                                 The Terms of the DIP Facilities Are Reasonable

                18.      I understand the Debtors have agreed, subject to Court approval, to pay certain

         fees to the DIP Lenders pursuant to the DIP Documents. Specifically, the DIP Documents


01:25618698.1
                                                           8
                        Case 19-12502-LSS             Doc 15       Filed 11/21/19   Page 9 of 12



         provide that all reasonable and documented out-of-pocket fees and expenses of the DIP Lenders

         shall be paid upon the Closing Date of the DIP Facilities. In addition, the DIP Facilities

         contemplate that the Debtors will pay certain other fees to the DIP Lenders, including a

         commitment fee, an unused line fee, a closing fee, a servicing fee, and an administrative agent

         fee. The fees and interest to be paid are the subject of arm’s-length and good faith negotiations

         between the Debtors and the DIP Lenders and are an integral component of the overall terms of

         the proposed DIP Facilities, and were required by the DIP Lenders as consideration for the

         extension of postpetition financing. I also believe these rates and fees are reasonable given the

         Debtors’ circumstances and the absence of an actionable alternative. Based on my experience

         and under the circumstances of these cases, these fees, costs, and rates are reasonable, customary,

         and appropriate under the circumstances, particularly in light of the consideration given therefor

         and the lack of viable options available.

                 19.     I also believe the provisions providing for the “roll-up” of the Prepetition ABL

         Obligations into the DIP Obligations are a reasonable component of the DIP Facilities. Because

         the Prepetition ABL Lenders are oversecured, repaying such creditors with postpetition DIP

         loans should not harm the Debtors’ estates and other creditors because the secured claims arising

         under the Prepetition ABL Facility would otherwise need to be satisfied in full before junior

         creditors receive any recovery regardless of the roll-up. I further believe the Roll-Up Provisions

         will not prejudice the Debtors or their estates because they are also subject to the rights of

         parties-in-interest to assert a challenge.

                 20.     The DIP Facilities also contain certain milestones related to certain filings and

         approvals related to the DIP Facilities and the Sale Process.              I believe these sale-related




01:25618698.1
                                                               9
                       Case 19-12502-LSS         Doc 15     Filed 11/21/19     Page 10 of 12



         milestones are reasonably feasible under the circumstances and provide the Debtors a reasonable

         amount of runway to achieve the respective milestones.

                21.     In sum, it is my opinion that the terms of the DIP Facilities are reasonable under

         the circumstances and the lack of actionable alternatives. It is also my opinion that the DIP

         Facilities are the product of good-faith, arm’s-length negotiations and will benefit all

         stakeholders in the Chapter 11 Cases. Absent the immediate availability of the crucial liquidity

         provided by the DIP Facilities, the Debtors will suffer immediate and irreparable harm and lose

         the ability to preserve and maximize the value of their assets through the Sale Process.

                       Inclusion of Non-Debtor DIP Parties in the DIP Facilities Is in the

                                       Best Interests of the Debtors’ Estate

                22.     Additionally, as explained more fully in the Declaration of Kent McNeil in

         Support of Chapter 11 Petitions and First-Day Motions, the Debtors’ Canadian non-Debtor

         affiliates are leaders in Canada to virtually every segment of the Canadian shelf-stable seafood

         category. These Non-Debtor DIP Parties have valuable business operations that are likely to

         enhance the Debtors’ global enterprise value in the ongoing Sale Process.             It is also my

         understanding that the Non-Debtor DIP Parties bear their own pro rata portion of the aggregate

         lending costs under the DIP Facilities and will provide additional liquidity to the Debtors during

         the pendency of the Chapter 11 Cases by allowing the Debtors to utilize a portion of such

         affiliates’ assets to obtain advances under the ABL DIP Facility. It is therefore my professional

         opinion that the inclusion of certain Non-Debtor DIP Parties as described in the DIP Motion

         provides significant benefits to, and is in the best interests of, the Debtors’ estates. Furthermore,

         the inclusion of the Non-Debtor DIP Parties is similar to the Debtors’ prepetition secured debt

         arrangement and was required by the DIP Lenders as a condition to providing the DIP Facilities.


01:25618698.1
                                                          10
                       Case 19-12502-LSS         Doc 15    Filed 11/21/19     Page 11 of 12



                                                    Conclusion

                23.     Based on my experience and observation, the terms of the DIP Facilities are

         reasonable under the circumstances and generally consistent with market terms for companies

         facing similar circumstances as the Debtors. Given the circumstances, the proposed forms of

         adequate protection being granted are fair and reasonable to what I would typically find granted

         in similar circumstances. In addition, I believe that the proposed milestones set forth in the Term

         Loan DIP Agreement and in the ABL DIP Agreement are appropriate under the circumstances.

         Accordingly, based on the foregoing, the DIP Facilities are the best and only actionable financing

         option available to the Debtors, and the Debtors’ entry into the DIP Facilities will benefit the

         Debtors’ estates and their creditors.

                24.     I therefore believe it is appropriate to approve the DIP Facilities and authorize the

         use of cash collateral as contemplated in the DIP Motion.



                                    [Remainder of Page Intentionally Left Blank]




01:25618698.1
                                                          11
         Case 19-12502-LSS         Doc 15    Filed 11/21/19    Page 12 of 12



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and belief.



Executed on November ____,
                      21 2019


                                      By:    /s/
                                             Name: Eric Winthrop
                                             Title: Managing Director
                                                    Houlihan Lokey Capital, Inc.




                        [Execution Page – Winthrop Declaration]
